Citation Nr: 0725258	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  04-22 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disability, 
to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2004, a statement of the case was issued in June 2004 and a 
substantive appeal was received in June 2004.  The veteran 
did not appear at a Board hearing scheduled in October 2004.  
This matter was previously before the Board and was remanded 
in April 2006.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have a current tinnitus disability.

3.  A chronic skin disability was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is a chronic skin disability 
otherwise related to such service, including exposure to 
herbicides.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  A chronic skin disability was not incurred or aggravated 
during the veteran's active duty service, nor may it be 
presumed to have been incurred therein as the result of 
exposure to herbicides.  38 U.S.C.A. §§  1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007). 

Through July 2003, August 2003 and May 2006 letters, the RO 
provided timely notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection claims, as well as specifying what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claim.  The Board notes that the veteran did not receive 
notice as to the information and evidence necessary to 
substantiate increased rating and effective date claims.  As 
such, there was a content error as to these elements.  The 
Board notes that the veteran, however, has not been 
prejudiced from this error because the denial of the claims 
in this appeal renders moot any question as to the 
appropriate disability rating or effective date to be 
assigned.  See Sanders, supra.; Simmons, supra.

The Board also finds that all necessary assistance has been 
provided to the veteran.  
In response to the Board's April 2006 remand, the RO sent a 
May 2006 letter to the veteran inviting him to submit 
additional evidence or information.  The RO also sent the 
veteran an August 2006 letter notifying him of the request 
for private medical records from S.C., D.O.  The RO obtained 
the veteran's CBOC Dunkirk medical records, obtained the 
veteran's skin treatment records at the VA Medical Center in 
Buffalo, NY, and obtained private medical records from S.C., 
D.O.  The record includes service medical records, VA medical 
records, and private medical records.  

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim.  However, the Board 
finds that a VA examination is not necessary since there is 
not enough evidence to suggest that the veteran's current 
disabilities may be associated with his active duty service.  
First, with respect to the veteran's tinnitus claim, the 
record does not show a current diagnosis of tinnitus.  The 
Board also notes that there are no complaints or diagnosis of 
tinnitus in any of the veteran's private medical records or 
service medical records.  Next, with respect to the veteran's 
skin disability claim, the Board notes that the veteran's 
service medical records are devoid of any dermatologic 
complaints or diagnosis.  Furthermore, nearly 20 years 
elapsed between the veteran's active duty service and his 
first complaints of skin problems in 1985.  Thus, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide this claim.  See 38 C.F.R. § 
3.159(c)(4).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

The veteran made a service connection claim for tinnitus, 
which he relates to acoustic trauma in service and to a head 
injury.  However, the veteran's service medical records are 
devoid of any complaints or treatments for tinnitus.  At 
separation, he denied having or having had ear trouble, head 
injury or hearing loss.  The veteran's private medical 
records indicate that he has sought treatment for hearing and 
ear problems for several years.  March 2000 private medical 
records indicate that the veteran was diagnosed with hearing 
loss and that he underwent a tympanoplasty in November 2000.  
However, there is no evidence of any diagnosis of tinnitus.  
In fact, private medical records from 2000 indicate that the 
veteran denied tinnitus or a history of ear problems.  
Without any competent medical evidence showing current 
tinnitus, the veteran's claim for service connection for 
tinnitus must fail.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).      

The veteran also made a service connection claim for skin 
conditions, claimed in his June 2004 substantive appeal as 
psoriasis and a rash, to include as due to exposure to Agent 
Orange.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e), as to veterans who served in Vietnam during a 
certain time period, certain diseases may be presumed to have 
resulted from exposure to certain herbicide agents, such as 
Agent Orange.  The Board notes that the veteran did serve in 
Vietnam during the appropriate time period and it is 
therefore presumed that he was exposed to herbicide agents.  
38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).

The term "soft-tissue sarcoma" includes the following: Adult 
fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant 
fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).
   
However, for purposes of this decision, the Board notes that 
the list of diseases associated with exposure to certain 
herbicide agents does not include any of the veteran's 
currently diagnosed skin disabilities, to include psoriasis, 
leg ulcers, and rashes.  See id.  Since the veteran's skin 
condition disabilities are outside the presumptive service 
connected diseases as due to exposure to herbicides, the 
Board finds that the veteran is not entitled to service 
connection through the presumptive provisions of 38 C.F.R. 
§ 3.309(e).   

Notwithstanding the provisions of §§ 3.307, 3.309, the United 
States Court of Appeals for the Federal Circuit has held that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994).

Regarding the veteran establishing direct service connection 
for his skin conditions, the Board notes that the veteran's 
service medical records are devoid of any complaints or 
references to skin disorders.  Additionally, many years 
passed between the veteran's active duty service and the 
first time the veteran sought treatment for his skin 
disabilities in 1994.  Further, there is no medical evidence 
suggesting that the veteran's current skin disabilities are 
etiologically related to his active duty service.  In light 
of the lack of in-service dermatologic complaints, the lack 
of treatment for any dermatologic disabilities for many years 
after discharge from service, and the lack of competent 
medical evidence relating the veteran's current skin 
disabilities to his active duty service, entitlement to 
service connection for a skin disability on a direct service 
connection basis is not warranted.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for skin condition 
disability is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


